Citation Nr: 0806523	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an effective date prior to March 6, 2003 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date prior to March 6, 2003 
for the grant of service connection for fibromyalgia with 
associated chronic fatigue syndrome.

3. Entitlement to an effective date prior to March 6, 2003 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4. Entitlement to an effective date prior to September 30, 
1998 for the assignment of a 20 percent rating for post-
operative left shoulder dislocation.

5. Entitlement to a rating in excess of 20 percent for post-
operative left shoulder dislocation.

6. Entitlement to a rating in excess of 50 percent for PTSD.

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to August 1985 and from January 1987 to October 
1992.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from April 2003 and July 2003 
rating decisions of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The July 2003 rating decision granted service connection for 
fibromyalgia, rated 40 percent, and for PTSD, rated 30 
percent, both effective March 6, 2003.  A November 2005 
rating decision increased the rating for PTSD to 50 percent 
and for fibromyalgia to 100 percent, both also effective 
March 6, 2003.  As the veteran has continued to express 
dissatisfaction with the 50 percent rating assigned for PTSD, 
and the rating is less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  As the 100 percent rating is the 
maximum schedular rating for fibromyalgia, it represents a 
complete grant of the benefit sought on appeal and the matter 
of an increased rating for fibromyalgia is no longer on 
appeal.  [The Board notes that in a December 2005 substantive 
appeal, the veteran's attorney argued that VA erred by not 
making a finding that fibromyalgia was a permanent and total 
disability.  However, the November 2005 rating decision's 
grant of a 100 percent rating and the grant of eligibility 
for Dependents' Educational Assistance based on his 
fibromyalgia being a total and permanent disability shows 
that VA has addressed this contention and has found that 
fibromyalgia is a total and permanent disability.  Hence, the 
Board finds that there is no remaining issue on appeal 
regarding whether the veteran's fibromyalgia is total and 
permanent.]  

In a statement received at the RO in January 2004, the 
veteran raised a claim of service connection for sleep 
problems and a claim to reopen claims of service connection 
for memory loss, and headaches.  Since these issues have not 
been developed for appellate review, they are referred to the 
RO for appropriate action.

The issues pertaining to the ratings for a left shoulder 
disability and for PTSD are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action on his part is 
required.


FINDINGS OF FACT

1. A March 1999 rating decision denied service connection for 
PTSD; the veteran filed a notice of disagreement (NOD) with 
this decision in April 1999; he did not file a substantive 
appeal after the RO issued a statement of the case (SOC); 
hence, the March 1999 rating decision became final.

2. After the March 1999 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received on March 6, 2003.

3. The first communication from the veteran evidencing an 
intent to file a claim of service connection for fibromyalgia 
was received on March 6, 2003 when he claimed service 
connection for joint and muscle pain as due to undiagnosed 
illness; this claim was made more than a year after his 
separation from active duty.

4. The veteran's claim for TDIU was received March 6, 2003; 
prior to that date his service-connected disabilities 
included post-operative left shoulder dislocation, rated 20 
percent, and hemorrhoids, laceration of the sole of the right 
foot, and inguinal area fungus infection, each rated 
noncompensable; these disabilities were not shown to be of 
such nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.

5. A March 1999 rating decision denied a rating in excess of 
20 percent for post-operative left shoulder dislocation; the 
veteran filed a NOD with this decision in April 1999.

6. A December 1999 rating decision reviewed the veteran's 
claim de novo and granted an increased (20 percent) rating 
for post-operative left shoulder dislocation effective 
September 30, 1998; a SOC in the matter was simultaneously 
issued.  

7.  The veteran did not file a substantive appeal in response 
to the SOC in the matter of the rating for his left shoulder 
disability, and the December 1999 rating decision became 
final. 

8. The veteran has not alleged clear and unmistakable error 
(CUE) in the December 1999 rating decision.


CONCLUSIONS OF LAW

1. An effective date earlier than March 6, 2003 is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).

2. An effective date earlier than March 6, 2003 is not 
warranted for the award of service connection for 
fibromyalgia with associated chronic fatigue syndrome.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2007).

3. Prior to March 6, 2003, the schedular requirements for 
TDIU were not met, and TDIU was not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.151. 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 4.16, 4.19 
(2007).
4. The veteran has improperly raised a freestanding claim for 
an earlier effective date in an attempt to overcome finality 
of the December 1999 rating decision's assignment of 
September 30, 1998 as the effective date for a 20 percent 
rating for post-operative left shoulder dislocation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the matter of the effective date for a 20 percent 
rating for post-operative left shoulder dislocation, the 
critical facts are not in dispute.  The veteran does not 
contest that he did not timely perfect an appeal of the 
December 1999 rating decision that assigned the effective 
date he now challenges.  The matter before the Board then is 
the propriety of his "freestanding" claim for an earlier 
effective date of award.  This is a matter of legal 
interpretation, and the U. S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because there is no reasonable possibility that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001). 

Regarding the other claims for earlier effective dates, since 
the July 2003 rating decision granted service connection for 
fibromyalgia and PTSD, and also granted TDIU and effective 
dates for the awards, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2005 SOC provided notice on the "downstream" 
issues of effective dates of awards and readjudicated the 
matters after the veteran and his attorney responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his attorney has alleged that notice in these 
matters was less than adequate.

All evidence relevant to the veteran's claims has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Effective Date Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  

Grant of Service Connection for PTSD

A March 1999 rating decision denied the veteran's claim of 
service connection for PTSD.  In April 1999, the veteran 
filed a NOD with that decision.  In December 1999, the RO 
issued a SOC addressing the matter.  The veteran did not file 
a substantive appeal on the issue of entitlement to service 
connection for PTSD.  Hence, the March 1999 rating decision 
is final and not subject to revision in the absence of CUE in 
the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the March 1999 rating decision has 
not been alleged and that rating decision is a legal bar to 
an effective date prior to the date of the decision.

The veteran's formal claim to reopen a claim of service 
connection for PTSD was received by the RO on March 6, 2003.  
The only question before the Board at this time is whether 
subsequent to the March 1999 decision and prior to March 6, 
2003, he communicated an intent to reopen his claims seeking 
service connection for PTSD.  There is nothing in the record 
to suggest that he did so.  Nothing in the claims file 
received during this time period may be construed as a formal 
or informal claim seeking to reopen the claim of service 
connection for this disability.  Neither the veteran nor his 
attorney has alleged that he submitted an earlier application 
to reopen the claim.  
In a statement received at the RO in January 2004, the 
veteran alleged that he previously was in denial that he had 
PTSD and that when he was provided with a VA form asking 
about his stressors, he decided not to submit the form 
because he did not believe that he was afflicted with PTSD.  
He indicated that he was misinformed by several veterans' 
benefits counselors, including ones from VA, about the 
requirements for obtaining benefits, and that had he been 
properly informed he would have filed a claim as early as 
1996.  While it may well be that the veteran would have filed 
his claim seeking service connection sooner if he had been 
aware of the process, the Board is precluded from awarding 
benefits where they are not allowed by statute.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  There is no statutory 
authority that would allow VA to grant the veteran an earlier 
effective date for the reason he has alleged.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's 
argument that she was prevented from filing a timely claim 
because of advice from a local veterans' service office); see 
also Townsend v. Brown, 9 Vet. App. 258, 260 (1996) (finding 
that a Notice of Appeal to the Court was  untimely and that 
it was irrelevant that the appellant had relied on advice 
from a local veterans service office regarding the time limit 
for filing a Notice of Appeal).  It should again be noted 
that the March 1999 rating decision also would preclude an 
effective date as early as 1996.

As the earliest date after March 1999 that the veteran 
expressed an intent to file a claim seeking service 
connection for PTSD was March 6, 2003, an effective date 
prior to that date may not be granted.  As a matter of law, 
the appeal seeking an effective date prior to March 6, 2003 
for the grant of service connection for PTSD must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Grant of Service Connection for Fibromyalgia with Associated 
Chronic Fatigue Syndrome 

In a statement received by VA on March 6, 2003, the veteran 
claimed service connection for a joint and muscle condition, 
as due to undiagnosed illness.  He indicated that he 
developed the condition in January 2003 and was hospitalized 
at the VAMC as a result.  

The veteran has since alleged that he had experienced 
intermittent and temporary attacks of joint and muscle pains 
since as early as in 1996 and that he should be entitled to 
an effective date from that time.  January 2003 VA treatment 
records show that he reported having less severe episodes of 
joint and muscle pains for about 10 years.  While the Board 
acknowledges the veteran's contention that his symptoms of 
fibromyalgia existed prior to his March 6, 2003 claim, there 
is no provision in the law for awarding an earlier effective 
date based on this assertion.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352 
(1995). 

Additionally, in a statement received by VA in January 2004, 
the veteran appears to allege that he previously filed a 
claim for muscle and joint pain during the late 1990s that 
was denied because he had not filed a stressor statement in 
conjunction with his claim for PTSD.  However, a review of 
the record did not reveal a claim of service connection for 
muscle and joint pain filed prior to his March 6, 2003 claim.  
The record reflects that in a statement received on September 
30, 1998, the veteran filed a claim alleging fatigue as due 
to an undiagnosed illness.  In a March 1999 rating decision, 
this claim was denied as a claim for cognitive disorder; the 
RO noted that the medical evidence showed his fatigue was 
associated with a diagnosed cognitive disorder and was, thus, 
not due to an undiagnosed illness.  At that time there was no 
evidence that the veteran had chronic fatigue syndrome, and 
the RO was not under a duty to anticipate such a diagnosis or 
claim.  To the extent the veteran alleges that he received 
bad advice regarding filing claims of service connection and 
whether previous claims had been denied, the Board notes 
again that it is precluded from awarding benefits where they 
are not allowed by statute and that there is no statutory 
authority that would allow VA to grant an earlier effective 
date for the reasons he has alleged.  See McTighe, 7 Vet. 
App. at 30. 

As noted, the veteran's claim of service connection for joint 
and muscle pain was not received by VA until March 6, 2003.  
The claims file does not contain any communication from the 
veteran or his representative that may be reasonably 
construed as a formal or informal claim of service connection 
for fibromyalgia prior to that date.  See 38 C.F.R. §§ 3.151, 
3.155.  

Based on these facts, governing law does not provide 
authority for an effective date earlier than that granted by 
the RO.  The law is dispositive in this matter, and the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Grant of TDIU

Correspondence from the veteran received on March 6, 2003 
indicating that he was unable to work because of fibromyalgia 
was considered a claim for TDIU, and the RO ultimately, 
granted TDIU effective from the date of receipt of the 
correspondence.   

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the later of the date of 
receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability shall be rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Inasmuch as the communication interpreted as a claim for TDIU 
was received on March 6, 2003, and no prior claim for TDIU 
has been identified, under the governing regulation (i.e., 
3.400(o)(2)) the question before the Board is essentially 
limited to consideration as to whether during the year prior 
to March 6, 2003 the veteran met the legal requirements for 
TDIU and/or that it was factually shown during that year that 
due to his service connected disabilities the veteran was 
precluded from engaging in substantially gainful employment.  
No other theory of entitlement to an earlier effect date 
authorized by law has been alleged by the veteran or his 
attorney.  Notably, as fibromyalgia and PTSD were not 
service-connected prior to March 6, 2003, the Board may not 
consider the effects these disabilities had on the veteran's 
employability prior to that date.  

Prior to March 6, 2003 the veteran had four service-connected 
disabilities: post-operative left shoulder dislocation, rated 
20 percent, and hemorrhoids, laceration of the sole of the 
right foot, and inguinal area fungus infection, each rated as 
noncompensable.  Thus, the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) were not met prior to March 6, 
2003.

Furthermore, the Board finds that the evidence fails to show 
that prior to March 6, 2003 the veteran's service-connected 
disabilities were so exceptional or unusual as to warrant 
referral to the Under Secretary for Benefits or the Director 
of VA's Compensation and Pension Service for extraschedular 
consideration.  The record does not show frequent periods of 
hospitalizations or any inpatient or outpatient treatment for 
the service-connected disabilities; and the evidence does not 
support a finding that the veteran was demonstrably unable to 
obtain or maintain employment due to his left shoulder 
disability, hemorrhoids, laceration of the sole of the right 
foot, and inguinal area fungus infection prior to March 6, 
2003.  The Board notes the veteran was hospitalized in 
January 2003 because of fibromyalgia and that treatment 
records show complaints regarding his left shoulder during 
this hospitalization as one of the areas where he was 
experiencing aches and pain.  However, these records show 
that these aches and pains resulted from fibromyalgia, were 
throughout all of his joints and muscles, and were not 
limited to his left shoulder.  Hence, they do not show that 
he was hospitalized or unable to work solely because of his 
service-connected left shoulder disability; rather, it was 
the nonservice-connected fibromyalgia that required 
hospitalization.

The evidence of record does not show that the veteran's 
service-connected disorders, alone, prevented him from 
maintaining employment prior to March 6, 2003.  As was noted, 
the Board may not consider the effect of the veteran's 
fibromyalgia with chronic fatigue or his PTSD on his 
employability prior to March 6, 2003 because they were not 
service-connected prior to that date.  38 C.F.R. § 3.341. 
Accordingly, the preponderance of the evidence is against the 
claim seeking TDIU effective prior to the March 6, 2003 date 
that has been assigned.

Assignment of a 20 Percent Rating for a Post-operative Left 
Shoulder Dislocation

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A March 1999 rating decision denied the veteran a rating in 
excess of 10 percent for his post-operative left shoulder 
dislocation.  The veteran filed a timely NOD with this 
decision in April 1999.  A December 1999 rating decision and 
accompanying SOC found that the veteran was entitled to a 20 
percent rating for post-operative left shoulder dislocation, 
effective from September 30, 1998.  The veteran did not file 
a timely substantive appeal after the December 1999 SOC, and 
the rating decision, including the effective date assigned, 
became final.

On January 30, 2003, the RO received a claim for a rating in 
excess of 20 percent for post-operative left shoulder 
dislocation.  An April 2003 rating decision denied the 
veteran's claim and continued the 20 percent rating.  This 
rating decision did not assign a new effective date.

The December 1999 decision established an effective date of 
September 30, 1998 for the assignment of a 20 percent rating 
for the veteran's post-operative left shoulder dislocation.  
The veteran did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Only a request 
for revision based on CUE could result in assignment of an 
earlier effective date.  See Rudd, 20 Vet. App. at 299-300.  
The veteran has not filed a claim of CUE as to the December 
1999 rating decision.  Consequently, there is no valid claim 
for the Board to consider on appeal, and the appeal in this 
matter must be dismissed.  See Rudd, supra.


ORDER

An effective date prior to March 6, 2003 for the grant of 
service connection for PTSD is denied. 

An effective date prior to March 6, 2003 for the grant of 
service connection for fibromyalgia with associated chronic 
fatigue syndrome is denied. 

An effective date prior to March 6, 2003 for the grant of 
TDIU is denied.

There being no valid claim in the matter, the appeal seeking 
an effective date earlier than September 30, 1998 for the 
grant of a 20 percent rating for post-operative left shoulder 
dislocation is dismissed. 


REMAND

During the pendency of these appeals, on January 30, 2008, 
the Court issued a decision in the appeal of Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), that 
found that VCAA notice for an increased-compensation claim, 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, must include, 
at a minimum, notification that in order to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

The Board has carefully reviewed the record and has been 
unable to find that the veteran has received notice that 
would substantially comply with the Court's guidance under 
Vazquez-Flores, and it would appear that he is prejudiced by 
a lack of notice of the criteria governing his claims of 
increased ratings for PTSD and for post-operative left 
shoulder dislocation, and how the claims may be 
substantiated.  Hence, remand is required to cure these 
notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	Regarding his claims of entitlement to 
increased ratings for his left shoulder 
disability and for PTSD, the RO must 
provide the veteran the specific notice 
required in increased compensation claims, 
as outlined by the Court in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008) and afford him adequate time to 
respond.

2.	The RO must undertake any other 
development on these claims suggested by 
any response to the notice, including 
arranging for VA examinations, if deemed 
necessary.

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his attorney 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


